J-S42020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUADIM BASS                                :
                                               :
                       Appellant               :   No. 2344 EDA 2019

           Appeal from Judgment of Sentence Entered March 15, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0009385-2017


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                  Filed: October 29, 2020

       Appellant, Quadim Bass, appeals from the judgment of sentence entered

on March 15, 20191 following his jury trial convictions for third-degree murder

and endangering the welfare of a child.2 We affirm.

       The trial court summarized the facts of this case as follows:

       On July 14, 2017, at approximately 1:15 pm., Police Officers
       Nikolas Shannon and Timothy Sedler responded to a radio call of
       a person screaming at [a residence on] North 57th Street,
       Philadelphia[, Pennsylvania]. When police arrived, they
       encountered [Appellant] who identified himself as the father of the
       victim, a two[-]year[-]old child. [Appellant] directed police to a
       second floor apartment where they observed the victim laying
       [sic] on the bedroom floor, naked and unconscious. [Appellant]
       told police officers that the victim had fallen down the stairs.


____________________________________________


1 The judgment of sentence in this case was made final by the denial of
post-sentence motions on July 12, 2019.

2   18 Pa.C.S.A. §§ 2502(c) and 4304, respectively.
J-S42020-20


     [Appellant] also told police that he and the victim were the only
     persons in their residence at the time of the emergency.

     First, the police officers, and upon their arrival, the EMT personnel,
     performed Cardio Pulmonary Resuscitation (CPR) on the
     unconscious victim. During their efforts to resuscitate the victim,
     both officers observed that [Appellant] vacillated back and forth
     between extreme distresses with loud outbursts to a perfectly
     calm demeanor. After the first responders failed to resuscitate
     the victim, the child was transported to Children's Hospital of
     Philadelphia (CHOP), where he was pronounced dead at
     approximately 2:16 [p.]m. The mother of the victim arrived at the
     hospital after the child was pronounced dead, and was observed
     arguing with and physically striking [Appellant]. On July 15, 2017,
     a post mortem examination was performed and the medical
     examiner ruled the cause of death to be blunt force trauma, and
     the manner of death to be homicide. At trial, Dr. Sam Gulino,
     Chief Medical Examiner, testified for the Commonwealth and
     offered the above opinions to a reasonable degree of medical
     certainty.

     In contrast to [Appellant’s] statement that the child was injured
     in a fall, Dr. Gulino opined that the injuries to the victim were not
     consistent with falling down stairs, nor were they consistent with
     medical interventions such as CPR. Instead, Dr. Gulino concluded
     with a reasonable degree of medical certainty that the child's
     death was caused by blunt force traumas such as punching,
     kicking, stomping, or other similar type of crushing force to the
     body administered by another person.

     Further, the child's aunt [] testified that [Appellant] had a history
     of physically abusing the victim and his mother [] prior to July 14,
     2017.

Trial Court Opinion, 10/29/2019, at 2-3 (record citations omitted).

     On January 10, 2019, a jury convicted Appellant of third-degree murder

and endangering the welfare of a child. The trial court ordered a presentence

investigation report and mental health evaluation. On March 15, 2019, the




                                     -2-
J-S42020-20



trial court sentenced Appellant to an aggregate term of 20 to 40 years of

imprisonment. This timely appeal resulted.3

       On appeal, Appellant presents the following issues for our review:

       1. Was the evidence insufficient to convict Appellant of
          [third-degree murder], as there was insufficient evidence to
          prove beyond a reasonable doubt that Appellant caused the
          death of the victim?

       2. Was the evidence insufficient to convict Appellant of
          [e]ndangering the [w]elfare of a [c]hild, as there was
          insufficient evidence to prove beyond a reasonable doubt that
          Appellant endangered the welfare of the victim?

       3. Did the [t]rial [c]ourt err by granting the Commonwealth's
          [Pa.R.Crim.P.] 404(b) [m]otion permitting the Commonwealth
          to introduce "other acts" evidence of violence allegedly
          committed by [] Appellant?

Appellant’s Brief at 3.

       Appellant’s first two issues are inter-related, so we will examine them

together.4     Appellant claims that the Commonwealth failed to prove that

Appellant was the perpetrator. He argues that “there was no direct evidence

that Appellant committed these crimes” and “the Commonwealth failed to



____________________________________________


3  Appellant filed a timely post-sentence motion seeking reconsideration of his
sentence and arrest of judgment on March 22, 2019. The trial court denied
relief by order entered on July 12, 2019. On August 9, 2019, Appellant filed
a notice of appeal. On August 13, 2019, the trial court directed Appellant to
file a statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b). Appellant complied timely on September 3, 2019. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on October 29, 2019.

4  Appellant even addresses both claims in his appellate brief “jointly since
the arguments for each count are identical.” Appellant’s Brief at 13 n.1.

                                           -3-
J-S42020-20



show that Appellant was alone at the time the offenses occurred.” Id. at 12.

In sum, Appellant maintains:

     There is no specific time in evidence when the child's mother left
     the home, nor was she asked if she was [sic] aware if anyone else
     was with Appellant and child that morning. The Commonwealth
     presented no other evidence to show that Appellant was the only
     individual who had contact with the child that day, other than the
     evidence that he was in the home alone with the child when the
     police arrived. While the Commonwealth is permitted to prove its
     case with circumstantial evidence, the jury is not permitted to
     guess or speculate. Without any definitive evidence that Appellant
     was alone with the child when the injuries occurred, the evidence
     cannot be sufficient to [Appellant’s] sustain convictions[.]

Id. at 17-18.

     We adhere to the following standards:

     The standard we apply when reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying the above test, we
     may not weigh the evidence and substitute our judgment for the
     fact-finder. In addition, we note that the facts and circumstances
     established by the Commonwealth need not preclude every
     possibility of innocence. Any doubts regarding a defendant's guilt
     may be resolved by the fact-finder unless the evidence is so weak
     and inconclusive that as a matter of law no probability of fact may
     be drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the trier of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced
     is free to believe all, part or none of the evidence. Furthermore,
     when reviewing a sufficiency claim, our Court is required to give
     the prosecution the benefit of all reasonable inferences to be
     drawn from the evidence.



                                    -4-
J-S42020-20


         However, the inferences must flow from facts and
         circumstances proven in the record, and must be of such
         volume and quality as to overcome the presumption of
         innocence and satisfy the jury of an accused's guilt beyond
         a reasonable doubt.       The trier of fact cannot base a
         conviction on conjecture and speculation and a verdict which
         is premised on suspicion will fail even under the limited
         scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275–276 (Pa. Super. 2014)

(citation omitted).

      Moreover,

      [i]n addition to proving the statutory elements of the crimes
      charged beyond a reasonable doubt, the Commonwealth must
      also establish the identity of the defendant as the perpetrator of
      the crimes. Commonwealth v. Brooks, 7 A.3d 852, 857 (Pa.
      Super. 2010). “Evidence of identification need not be positive and
      certain to sustain a conviction.” Commonwealth v. Orr, 38 A.3d
      868, 874 (Pa. Super. 2011) (en banc) (citation omitted).

      Our Supreme Court has stated that “any indefiniteness and
      uncertainty in the identification testimony goes to its weight.
      Direct evidence of identity is, of course, not necessary and a
      defendant may be convicted solely on circumstantial evidence.”
      Commonwealth v. Hickman, 453 Pa. 427, 309 A.2d 564, 566
      (1973) (citations omitted).

Commonwealth v. Strafford, 194 A.3d 168, 175–176 (Pa. Super. 2018).

      Furthermore, our Supreme Court has previously determined that

“[w]here [] an adult has sole custody of a child for a period of time, and,

during that time the child suffers wounds which unquestionably are neither

self-inflicted nor accidental, the evidence is sufficient to allow a jury to infer

that the adult inflicted the wounds.”     Commonwealth v. Paquette, 301

A.2d 837, 840 (Pa. 1973). More specifically, in Paquette, our Supreme Court

noted:


                                      -5-
J-S42020-20



     There was a dispute between the version [offered by Paquette’s’]
     defense and that of the Commonwealth as to whether or not the
     child had bruised tissue at the time she was delivered into the
     custody of [Paquette]. Admittedly, the Commonwealth's evidence
     to support its position that all of the bruising occurred during the
     time the child was under his exclusive care was weak. [Our
     Supreme Court found,] however, [that] the medical evidence,
     offered by the Commonwealth [in that case], clearly establishe[d]
     repeated and severe blows to the infant as being the origin of the
     factors causing death. Such a finding [wa]s completely
     incompatible with the defense's theory that the injuries were
     either sustained by a fall from the couch to the floor or an epileptic
     fit while the child was in the bath. Considering the number of
     bruises, their severity and their positioning about the head and
     the face, the fact-finder was justified in rejecting the possibility of
     accidental or self-inflicted injury particularly when recognizing the
     mobility of a 6 [and] 1/2 month old baby.

Paquette, 301 A.2d at 839–840.

     Here, on Appellant’s sufficiency claims, the trial court determined:

     Dr. Sam Gulino testified that the cause of death was blunt force
     trauma, and the manner of death was homicide. Further, he
     testified that it was a near impossibility for the child's injuries to
     have been caused by falling down a flight of stairs. Specifically,
     Dr. Gulino testified that the victim suffered no injury on or around
     his head, which would be expected when a child of similar age and
     physical development falls down a flight of stairs. In addition, Dr.
     Gulino pointed out that the extent of injuries the victim suffered
     in the last few hours of his life could not possibly have been caused
     by falling down a flight of stairs or the performance of CPR.
     Additionally, both Officer Nikolas Shannon and EMT Jermel Bowen,
     the men who performed CPR on the victim, had been trained to
     perform CPR properly.

     Second, the police officers testified that only [Appellant] and the
     unconscious victim were on the scene upon their arrival. Indeed,
     it was [Appellant] who called 911 to alert the police to the
     emergency in this case. Therefore, the Commonwealth has
     proven beyond a reasonable doubt that [Appellant] was
     responsible for the injuries that caused the death of the victim.



                                      -6-
J-S42020-20



Trial Court Opinion, 10/29/2019, at 5-6 (record citations omitted).

      Upon review, we agree that there was sufficient evidence establishing

Appellant was the perpetrator, because the Commonwealth established

Appellant was alone with the victim at the time of the crimes. Initially, we

note that Appellant does not challenge Dr. Gulino’s testimony that the victim’s

death was not accidental but, rather, a killing by blunt force trauma. See

Appellant’s Brief at 13 (“The scientific evidence presented by the forensic

pathologist certainly indicated that the child died as a result of blunt force

trauma, but shed no light on who perpetrated these offenses.”). Regardless,

similar to Paquette, here, the Commonwealth presented forensic evidence

that the victim’s severe and fatal injuries were neither self-inflicted nor the

result of an accident from failing down stairs.

      Moreover, viewing the evidence in the light most favorable to the

Commonwealth, as our standard requires, there was sufficient evidence

proving that the victim was in Appellant’s sole custody at the time of the

crimes. The victim’s mother testified that on the morning of the crimes, she

left the victim alone in the residence with Appellant. See N.T., 1/9/2019, at

28-29; 36; see also N.T., 1/8/2019, at 220-225 (testimony that when the

victim’s mother saw the victim’s body, she exclaimed that she should not have

left the victim alone with Appellant when he was mad). When the victim’s

mother left the house, the victim was alive and uninjured. N.T., 1/9/2019, at

38. Appellant told police that the victim fell down the stairs and vomited on

himself. N.T., 1/8/2019, at 71. Appellant also claimed that he bathed the

                                     -7-
J-S42020-20



victim before calling 911. Id. Appellant was still talking to the 911 operator

when the police arrived. Id. at 102-104. Finally, when the police arrived,

Appellant told them that he was the only adult present in the residence and

the police did not see anyone else. Id. at 105-106. Based upon all of the

foregoing, there is simply no evidence that anyone else was present. Likewise,

there is no record evidence that anyone else came to the residence before, or

while, the crimes occurred or before the police arrived. Viewing all of the

evidence together, the record clearly shows that the victim was in Appellant’s

sole custody at the time of the crimes and, thus, we conclude that the

Commonwealth provided sufficient evidence to identify Appellant as the

perpetrator.

      Next, Appellant claims that the trial court erred by permitting the

Commonwealth to present evidence of prior acts pursuant to Pa.R.E. 404(b).

More specifically, Appellant challenges the trial court’s decision to allow the

Commonwealth to present the following evidence at trial: (1) testimony from

the victim’s grandmother that she saw bruises on the child in 2015 that

Appellant claimed resulted from a fall; and (2) testimony and photographic

evidence from the victim’s maternal aunt that, in 2016, Appellant struck the

victim and left bruises and, in another incident, Appellant engaged in a

physical altercation with the victim’s mother and hit her head against the wall,

causing bruises. Appellant’s Brief at 19. Appellant claims the admission of

this evidence was erroneous for the following reasons:




                                     -8-
J-S42020-20


     [T]he Commonwealth, through its forensic pathologist, introduced
     graphic photographic evidence of the child victim and medical
     testimony that the child suffered terrible wounds such as visible
     bruising on the arms, chest and abdomen, potential bite marks on
     his abdomen and leg, a broken left tenth rib, deep internal
     bleeding, a lacerated and pulpified liver, and bruised and bloodied
     kidneys and pancreas. The pathologist was asked if the damage
     to the victim's liver could have been caused by a single punch,
     and he replied “It is possible. It would have to be a tremendously
     powerful punch because the amount of energy required to cause
     that much disruption of the liver could be delivered over multiple
     blows but it could also be over one much larger blow." It is
     completely illogical with the admissible medical and photographic
     evidence available that the Commonwealth “needed” the “other
     acts” evidence presented to be able to show malice with regards
     to this case. It begs credulity to claim that because Appellant had
     allegedly committed acts of violence against his wife and son,
     none of which were anywhere near as significant as what
     happened to this victim, that those acts tended to prove and were
     necessary to prove that he killed the victim with malice. The only
     purpose for seeking to introduce this evidence was to show that
     Appellant was a violent person: that he was allegedly violent in a
     significantly less serious manner with his wife and son previously,
     therefore he must have killed the victim here. This is propensity
     evidence which is absolutely inadmissible.

Id. at 20-21 (record citation omitted). Hence, Appellant claims “[t]he only

similarity between these other acts and the crimes charged was that Appellant

was the alleged perpetrator.” Id. at 23. Appellant further contends that the

trial court never stated which exception under Pa.R.E. 404(b) applied to this

matter. Id. at 18-23.

     This Court has previously determined:

     The admissibility of evidence is a matter for the discretion of the
     trial court and a ruling thereon will be reversed on appeal only
     upon a showing that the trial court committed an abuse of
     discretion. An abuse of discretion may not be found merely
     because an appellate court might have reached a different
     conclusion, but requires a result of manifest unreasonableness, or


                                    -9-
J-S42020-20


     partiality, prejudice, bias, or ill-will, or such lack of support so as
     to be clearly erroneous.

                          *            *            *

     Pennsylvania Rule of Evidence 404(b), pertaining to prior bad acts
     evidence, provides, in pertinent part:

                          *            *            *

     (b) Crimes, Wrongs or Other Acts.

        (1) Prohibited Uses. Evidence of a crime, wrong, or other
        act is not admissible to prove a person's character in order
        to show that on a particular occasion the person acted in
        accordance with the character.

        (2) Permitted Uses. This evidence may be admissible for
        another purpose, such as proving motive, opportunity,
        intent, preparation, plan, knowledge, identity, absence of
        mistake, or lack of accident. In a criminal case this evidence
        is admissible only if the probative value of the evidence
        outweighs its potential for unfair prejudice.

        (3) Notice in a Criminal Case. In a criminal case the
        prosecutor must provide reasonable notice in advance of
        trial, or during trial if the court excuses pretrial notice on
        good cause shown, of the general nature of any such
        evidence the prosecutor intends to introduce at trial.

     Pa.R.E. 404(b).

     This Court [has] determined:

        Evidence of a defendant's distinct crimes are not generally
        admissible against a defendant solely to show his bad
        character or his propensity for committing criminal acts, as
        proof of the commission of one offense is not generally proof
        of the commission of another. However, this general
        proscription against admission of a defendant's distinct bad
        acts is subject to numerous exceptions if the evidence is
        relevant for some legitimate evidentiary reason and not
        merely to prejudice the defendant by showing him to be a
        person of bad character.




                                     - 10 -
J-S42020-20


         Exceptions that have been recognized as legitimate bases
         for admitting evidence of a defendant's distinct crimes
         include, but are not limited to:

         (1) motive; (2) intent; (3) absence of mistake or accident;
         (4) a common scheme, plan or design such that proof of one
         crime naturally tends to prove the others; (5) to establish
         the identity of the accused where there is such a logical
         connection between the crimes that proof of one will
         naturally tend to show that the accused is the person who
         committed the other; (6) to impeach the credibility of a
         defendant who testifies in his trial; (7) situations where
         defendant's prior criminal history had been used by him to
         threaten or intimidate the victim; (8) situations where the
         distinct crimes were part of a chain or sequence of events
         which formed the history of the case and were part of its
         natural development (sometimes called “res gestae”
         exception).

      Additional exceptions are recognized when the probative value of
      the evidence outweighs the potential prejudice to the trier of fact.

      […The] admission of distinct crimes may be proper where it is part
      of the history or natural development of the case, i.e., the res
      gestae exception. […The] res gestae exception to the general
      proscription against evidence of other crimes, is also known as the
      complete story rationale, i.e., evidence of other criminal acts is
      admissible to complete the story of the crime on trial by proving
      its immediate context of happenings near in time and place.

      Where the res gestae exception is applicable, the trial court must
      balance the probative value of such evidence against its prejudicial
      impact. In conducting this balancing test,

         courts must consider factors such as the strength of the
         other crimes evidence, the similarities between the crimes,
         the time lapse between crimes, the need for the other
         crimes evidence, the efficacy of alternative proof of the
         charged crime, and the degree to which the evidence
         probably will rouse the jury to overmastering hostility.

Commonwealth v. Yocolano, 169 A.3d 47, 53-55 (Pa. Super. 2017)

(internal case citations omitted) (emphasis in original).




                                     - 11 -
J-S42020-20



      In this case, the trial court balanced the strength of the 'other crimes'

evidence, the similarities between the crimes, the time lapse between the

crimes, the need for the other crimes evidence, the efficacy of alternative

proof of the charged crime, and the degree to which the evidence would rouse

the jury to overmastering hostility. See Trial Court Opinion, 10/29/2019, at

10-11.   It determined that the other acts evidence introduced by the

Commonwealth “proved motive, intent, common scheme and plan, as well as

absence of mistake or accident in the death of the child.” Id. at 11. The trial

court also determined that the evidence “was part of a chain or sequence of

events that formed the history of the case and were part of its natural

development.” Id.

      Upon review, we agree. Initially, we reject Appellant’s argument that

the prior acts were not similar because they were not “nearly as significant as

what happened to this victim.” Appellant’s contention suggests that only other

prior acts that resulted in death would be admissible against him. Appellant

does not cite any law, and our independent research has not revealed any, to

support that proposition.     Additionally, we conclude that the prior acts

introduced at trial, Appellant striking and bruising the victim and the victim’s

mother on previous occasions and close in time to the crimes charged, were

similar. Moreover, Appellant claimed that the victim died as the result of an

accident. Therefore, the trial court properly admitted the other acts evidence

to permit the Commonwealth to show an absence of mistake or accident.

Further, we agree with the trial court that the evidence was part of the res

                                     - 12 -
J-S42020-20



gestae of this case.   The Commonwealth was permitted to show a history of

escalating physical abuse as part of the natural development of this case. We

discern no abuse of discretion or error of law in admitting the Rule 404(b)

evidence in this matter.

      Finally, the trial court instructed the jury that it allowed the admission

of the above-mentioned evidence for a limited purpose under the res gestae

exception to Pa.R.E. 404(b).       See N.T., 1/9/2019, at 168-169.          “It is

well- settled that the jury is presumed to follow the trial court's instructions.”

Commonwealth v. Cash, 137 A.3d 1262, 1280 (Pa. 2016). Accordingly,

Appellant is not entitled to relief on his final claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/20




                                       - 13 -